                Case 18-10601-MFW          Doc 3014   Filed 10/08/20     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                   Chapter 11
THE WEINSTEIN COMPANY HOLDINGS
LLC, et al.,                                       Case No. 18-10601 (MFW)

                     Debtors.                      (Jointly Administered)

                                SUBSTITUTION OF ATTORNEYS

          The undersigned hereby consent to the substitution of Geoffrey G. Grivner, Esq. and

Mark Pfeiffer, Esq., in place of Mary F. Caloway, as attorneys for Sartraco, Inc. (“Sartraco”), in

the above-captioned Chapter 11 case.

WITHDRAWING:                                       APPEARING BY SUBSTITUTION:

BUCHANAN INGERSOLL & ROONEY                        BUCHANAN INGERSOLL & ROONEY
PC                                                 PC


         /s/ Mary F. Caloway                             /s/ Geoffrey G. Grivner
         Mary F. Caloway (3059)                          Geoffrey G. Grivner (4711)
         919 N. Market Street, Suite 990                 919 N. Market Street, Suite 990
         Wilmington, DE 19801                            Wilmington, DE 19801
         Tel: (302) 552-4200                             Tel: (302) 552-4200
         Email: mary.caloway@bipc.com                    Email: Geoffrey.grivner@bipc.com

                                                         Mark Pfeiffer (Pro Hac Vice Pending)
         Attorneys for Sartraco, Inc.                    50 S. 16th Street, Suite 200
                                                         Philadelphia, PA 19102
                                                         Tel: (215) 665-8700
         Dated: October 6, 2020                          Email: mark.pfeiffer@bipc.com

                                                         Attorneys for Sartraco, Inc.


                                                         Dated: October 8, 2020
                Case 18-10601-MFW       Doc 3014      Filed 10/08/20     Page 2 of 2




                                      Certificate of Service

        I, Geoffrey Grivner, do hereby certify that on the 8th day of October, 2020, I caused a

copy of the foregoing Substitution of Attorneys to be served upon interested parties via ECF

notification.




Dated: October 8, 2020
                                      BUCHANAN INGERSOLL & ROONEY PC

                                      /s/ Geoffrey G. Grivner
                                      Geoffrey G. Grivner (4711)
                                      919 North Market Street, Suite 990
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 552-4200
                                      Facsimile: (302) 552-4295
                                      Email: geoffrey.grivner@bipc.com
                                      -and-

                                      Mark Pfeiffer, Esq. (Pro Hac Vice Pending)
                                      BUCHANAN INGERSOLL & ROONEY PC
                                      50 S. 16th Street, Suite 200
                                      Philadelphia, PA 19102
                                      Telephone: (215) 665-8700
                                      Facsimile: (215) 665-8760
                                      Email: mark.pfeiffer@bipc.com


                                      Counsel to Sartraco, Inc.
